NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach a system of a first service provider comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: determining that a process associated with a first communication channel of a second service provider requires a first type of authentication information from the first service provider to authenticate a user; determining a second type of authentication information available to the user that enables an authentication of the user during the process, wherein the second type of authentication information is a preferred type of authentication information for the user for the authentication during the process, and wherein the first type of authentication information and the second type of authentication information were received through a second communication channel of the second service provider, the first communication channel and the second communication channel being different types of communication channels; determining that the second type of authentication information is available from a database accessible by the system; prompting the user for the second type of authentication information during the process; receiving, during the process and via the first 
The prior art of record does not teach a method comprising: detecting, by a first service provider, an authentication of first user information for a user in a first channel of the first service provider based on the user providing the first user information in the first channel; issuing, by the first service provider, a token to the user, wherein the token contains at least the first user information; receiving second user information for the user, wherein the second user information comprises preferred authentication information provided by the user that enables an authentication of the user during an authentication request with a second service provider; storing, by the first service provider, the token with the first user information and the second user information by a token management system accessible by the first service provider; detecting an authentication request for the first user information from the second service provider; determining that the second user information is the preferred authentication information for the authentication request; prompting the user for the second user 
The prior art of record does not teach a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving first user information for a user during a first communication through a first communication channel of a service provider; determining second user information for the user that enables an authentication of the user, wherein the second user information comprises preferred user information for the user for the authentication of the user; generating a token associated with at least the first user information and the second user information using a token management service accessible by the service provider; storing the token for the user by the token management service; detecting a second communication by the user through a second communication channel of the service provider that is a different type of communication channel than the first communication channel; determining that the second user information is the preferred user information for the authentication of the user in the second communication channel; prompting the user for the second user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6593.  The examiner can normally be reached Monday-Friday from 8:30 am to 5:30 pm CST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.R./
Examiner, Art Unit 3661


	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661